       Case 4:21-cv-00353-BSM Document 9 Filed 06/15/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

NEAL K. MADDOX                                                              PLAINTIFF

v.                        CASE NO. 4:21-CV-00353-BSM

DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT, Secretary                                             DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 15th day of June, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
